Citation Nr: 0317725	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  95-34 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for chronic low back pain 
with degenerative disc disease, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 RO decision that denied an 
increase in a 40 percent rating for a low back disability.  
In August 2002, the Board undertook additional development on 
the claim.


REMAND

It is noted that since the Statement of the Case (SOC) was 
issued in March 2001, VA examination reports dated in 
December 2002 and Janaury 2003, among other evidence has been 
associated with the claims folder.  This evidence has not 
been considered by the RO and the veteran has not waived 
initial RO consideration of this evidence; as such, the case 
must now be remanded.  38 C.F.R. § 20.1304; Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In addition, further evidentiary must 
be completed, as outlined below.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty  to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The RO has not yet supplied the veteran with a letter as to 
how VCAA applies to his claim.  He has not been informed what 
is needed in order to prevail in his claim, and what is the 
best type of evidence to submit to show these things.  In 
addition, he has never been notified regarding what evidence 
it is his responsibility to submit, and what evidence will be 
obtained on his behalf by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As such, the Board finds it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The AOJ must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  A specific VCAA letter must 
be issued.

2.  The AOJ should review all the 
evidence, particularly including the 
newly received VA examination report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the Ros
 to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


